United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1548
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

             Paul Morales Castillo, also known as Paulo Morales Castillo

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                      for the Southern District of Iowa - Central
                                    ____________

                           Submitted: September 09, 2020
                             Filed: September 14, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Paul Castillo appeals after he pleaded guilty to a sex offense and the district
     1
court imposed a sentence below the guidelines range. His counsel has moved to

         1
      The Honorable Stephanie M. Rose, United States District Court Judge for the
Southern District of Iowa.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the substantive reasonableness of the sentence. Castillo has also filed a
pro se brief.

       We conclude that Castillo’s statements at the plea hearing establish an adequate
factual basis for conviction and that the plea was knowing and voluntary. See Nguyen
v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (“[T]he defendant’s
representations during the plea-taking carry a strong presumption of verity.”); see
also United States v. Cheney, 571 F.3d 764, 769 (8th Cir. 2009) (stating that the
record must contain sufficient evidence at the time of the plea upon which the court
may reasonably determine that the defendant likely committed the offense). In
addition, after carefully reviewing the record, we conclude that the district court did
not abuse its discretion in sentencing Castillo, as the record indicates that the district
court properly considered the 18 U.S.C. § 3553(a) factors. See United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (stating that under a substantive
reasonableness review, the district court abuses its discretion if it “fails to consider
a relevant factor,” “gives significant weight to an improper or irrelevant factor,” or
“commits a clear error of judgment” in weighing the factors); United States v. Gray,
533 F.3d 942, 943-44 (8th Cir. 2008) (stating that this court presumes that district
judges understand their obligation to consider the § 3553(a) factors, and if the district
court references some § 3553(a) factors, this court is ordinarily satisfied that it was
aware of them all).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the judgment. See 8th Cir. R. 47B.
                       ______________________________




                                           -2-